Citation Nr: 0841984	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-02 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
December 1971 rating decision which denied a claim for 
service connection for a nervous disorder.

2.  Entitlement to an effective date prior to November 29, 
1999, for the award of service connection and a 100 percent 
rating for schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Esquire




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita Kansas, which granted a total disability evaluation 
for the veteran's service-connected schizoaffective disorder, 
effective from November 29, 2004.  The veteran appealed that 
decision to Board, and the case was referred to the Board for 
appellate review. 

As part of the veteran's claim that she is entitled to an 
earlier effective date, she has argued that the prior denial 
of the claim was erroneous.  A claim of CUE is related to a 
claim for an earlier effective date, and both issues are, 
therefore, before the Board.  See Crippen v. Brown, 9 Vet. 
App. 413, 420 (1996) (appellant reasonably raised claim for 
CUE with the requisite specificity because he argued for an 
earlier effective date asserting that evidence compelling a 
grant of service connection was of record at the time of the 
prior final rating decisions), citing Dinsay v. Brown, 9 Vet. 
App. 79, 87-88 (1996) (claim for an earlier effective date 
was claim of CUE in final RO decision disallowing claim); 
Flash v. Brown, 8 Vet. App. 332, 340 (1995) (to be awarded 
earlier effective date, veteran must show CUE in RO decision 
disallowing higher rating).  

In a March 2007 decision, the Board remanded the veteran's 
claims to ensure compliance with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 14 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 1007)].  Subsequently, 
an October 2007 notice letter informed the veteran what the 
evidence must show to substantiate her claims, including what 
evidence she was to provide and what evidence VA was to 
provide, and informed her how VA determines an effective 
date.  Therefore, the Board finds that the provisions of its 
March 2007 remand were fully complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).

In response to the October 2007 letter, the veteran's 
attorney submitted a statement in December 2007 withdrawing 
the veteran's argument that her original claim for service 
connection filed in November 1971 was still pending.  
Therefore, the remaining issues currently on appeal are 
entitlement to an effective date prior to November 1999 for 
the grant of service connection and a 100 percent rating for 
schizoaffective disorder, to include whether there was CUE in 
the December 1971 rating decision. 


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
nervous disorder was received on November 19, 1971.

2.  The RO denied service connection for a nervous disorder 
in December 1971; the veteran did not perfect a timely appeal 
of that decision, and it became final.

3.  The December 1971 rating decision did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.

4.  The next claim for service connection for a nervous 
condition was received in July 1997; however a May 1999 Board 
decision found that no new and material evidence was received 
to reopen the veteran's claim at that time, and that decision 
became final. 

6.  The next claim for service connection for a nervous 
condition was received on November 29, 1999. 


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the December 
1971 rating decision which denied service connection for 
schizoaffective reaction, undifferentiated type, on the basis 
of CUE have not been met.  38 C.F.R. § 3.105 (2008).

2.  The legal criteria have not been met for an effective 
date prior to November 29, 1999, for the grant of service 
connection for schizoaffective reaction, undifferentiated 
type, and assignment of a 100 percent rating.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board has considered the VCAA, which imposes a duty on VA 
to notify and assist veterans in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his/her representative, if 
applicable, of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the veteran is 
expected to provide; and (4) must ask the veteran to provide 
any evidence in his/her possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning the CUE claim, a CUE claim must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and the VCAA is not applicable.  
See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc).  The VCAA does not affect matters on appeal when the 
issue is limited to statutory interpretation.  See Mason v. 
Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  Nevertheless, an October 2007 notice 
letter provided the veteran with the information necessary to 
substantiate a CUE claim.

As to the earlier effective date claim, the VCAA notice 
requirements have been satisfied by virtue of a letter sent 
to the claimant in October 2007.  That letter advised the 
claimant of the information necessary to substantiate her 
claim, information regarding the effective date of a grant of 
benefits, and of her and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  She was specifically 
told that it was her responsibility to support the claim with 
appropriate evidence.  However, the Board notes that this 
letter did not inform the veteran of how VA determines a 
disability rating.

Clearly, the October 2007 notice letter was not provided 
until after the veteran's initial claim for a total 
disability evaluation was adjudicated.  Ordinarily, failure 
to provide pre-adjudicative notice of any of the necessary 
duty to notify elements is presumed to create prejudicial 
error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  The 
Secretary then has the burden to show that this error was not 
prejudicial to the veteran.  Id., at 889.  In order to 
demonstrate that no prejudice resulted from a notice error, 
the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

In this case, as in Dunlap, unlike a case where a claim for 
service connection has been denied, there was sufficient 
information and evidence to award service connection and 
assign an effective date and an initial total disability 
rating - that is, the veteran's claim had already been more 
than substantiated.  When a claimant then disagrees with VA's 
determination as to the initial disability rating or 
effective date assigned, other statutory and regulatory 
provisions, particularly 38 U.S.C.A. §§ 5104(a), 7105(d)(1), 
and 5103A, are in place requiring VA to assist and advise a 
claimant throughout the remainder of the adjudication 
process.  The Court has held that once a claim has been 
proven and service connection granted (with a corresponding 
disability rating and effective date assigned), the claim has 
been substantiated and the claimant has been provided a 
meaningful opportunity to participate effectively in the 
processing of his or her claim.  See Dingess, 19 Vet. App. at 
491. 

Prejudice has not been shown in this case.  Because the grant 
of a total disability rating for the veteran's 
schizoaffective disorder in the April 2004 RO decision was a 
full grant of the benefits being sought, the failure to 
provide the veteran with Dingess notice of how VA determines 
a disability rating was not prejudicial.  In addition, 
neither the veteran nor her attorney have argued that the 
failure to provide Dingess notice of how VA determines an 
effective date prior to adjudication of the claim somehow 
affected the fairness of the following proceedings.  
Moreover, a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006); see also 
Medrano v. Nicholson, 21 Vet. App. 165, 169 (2007) (Secretary 
"may cure timing defects by issuing a fully compliant 
[section 5103(a)] notification and then readjudicating the 
claim").  In this case, there was readjudication of the 
claim following the October 2007 notice letter in a May 2008 
supplemental statement of the case.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  The Board, 
therefore, finds that the duty to notify has been satisfied 
in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  Available service medical records and relevant 
private treatment records have been obtained.  All evidence 
identified by the veteran has also been obtained.  There is 
no evidence of the existence of additional evidence which 
would support the veteran's claim.  Accordingly, the Board is 
satisfied that VA has met its duties to inform and assist the 
claimant, and there is no indication of the existence of any 
potentially relevant evidence which has not been obtained.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).



Background

In a December 1971 rating decision, service connection for a 
nervous condition was denied.  It was determined that the 
veteran's diagnosed schizophrenic reaction, chronic 
undifferentiated type, existed prior to service and was not 
aggravated therein.  

The laws and regulations in effect at that time and cited by 
the RO in a subsequent SOC provided as follows.  Service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated during service.  38 
U.S.C. §§ 310, 331.  A preexisting injury or disease will be 
considered to have been aggravated by active wartime service, 
where there is an increase in disability during such service, 
unless there is clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
condition.  38 U.S.C. § 353; 38 C.F.R. § 3.306(b).  

The denial was based on the service medical records, 
including a medical review board report.  

In February 1972, an NOD was received.  An SOC was issued in 
March 1972.  It was noted therein that there was no 
aggravation beyond the natural progress of the disease.  The 
veteran did not perfect an appeal via the submission of a 
timely and adequate substantive appeal.  Thus, that decision 
was final.  

In July 1997, the veteran sought to reopen the claim of 
service connection for a nervous disorder.  In a December 
1997 rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran appealed that determination to the Board.  In May 
1999, the Board determined that new and material evidence had 
not been submitted to reopen the claim.  That decision was 
final.  

On November 29, 1999, the veteran sought to reopen the claim 
of service connection for a nervous disorder again.  In April 
2001, the RO denied the claim to reopen service connection.  
The veteran appealed to the Board.  In April 2001, the Board 
determined that new and material evidence had been received 
and then remanded the service connection issue to the RO for 
further action.  In April 2003, the RO granted entitlement to 
service connection or a schizoaffective disorder and assigned 
a 50 percent rating effective November 29, 1999.  The veteran 
appealed the effective date and the assigned rating.  In 
April 2004, the RO granted a 100 percent rating for 
schizoaffective disorder effective November 29, 1999,  


CUE

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process.").  The Board 
therefore finds that the provisions of the VCAA, and its 
implementing regulations, are not applicable to the 
adjudication of the CUE issue.

The veteran has alleged CUE in the December 1971 rating 
decision.  The veteran asserts that the presumption of 
soundness pursuant to 38 U.S.C.A. § 1111 (formerly 38 U.S.C. 
§ 311) was not afforded to the veteran.  The representative 
maintains that the veteran's entrance examination was 
psychiatrically normal and there was not clear and 
unmistakable evidence that a psychiatric disorder preexisted 
and was not aggravated during service.  Had the law been 
applied, the representative contends that the outcome would 
have been manifestly different.  

The veteran did not perfect an appeal to the December 1971 
rating decision and it became final.  See 38 U.S.C.A. § 7105.

The December 1971 rating decision may be revised only upon a 
showing that it was clearly and unmistakably erroneous.  See 
38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 
3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 38 
U.S.C.A. § 5108.  An exception to this rule is when the VA 
has made a clear and unmistakable error in its decision 
pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 
210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes CUE.

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); 
see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) 
(to prove the existence of CUE as set forth in 38 C.F.R. § 
3.105(a), the claimant must show that an outcome- 
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

To prove the existence of clear and unmistakable error as set 
forth in § 3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision."  Yates v. 
West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).

It has been held that CUE is a very specific and rare kind of 
'error''  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the Federal Circuit emphasized that a purported failure in 
the duty to assist cannot give rise to CUE, nor does it 
result in "grave procedural error" so as to vitiate the 
finality of a prior, final decision.  In other words, to 
present a valid claim of CUE, the claimant cannot simply 
request that VA reweigh or reevaluate the evidence.  Crippen.  
Further, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Subsequently developed evidence may 
not be considered in determining whether error existed in the 
prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  The mere misinterpretation of facts does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

An asserted failure to evaluate and interpret correctly the 
evidence is not clear and unmistakable error.  Eddy.  
Likewise, the failure to fulfill the duty to assist cannot 
constitute CUE.  Crippen.

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the December 1971 
rating decision.  38 C.F.R. § 3.105.  

The veteran's entrance examination found her to be 
psychiatrically normal.  In September 1971, the veteran was 
seen for being nervous as well as having extreme anxiety and 
hysteria.  She was told that she should be discharged.  
However, a review of the October 1971 inservice medical board 
report reveals that this report stated that the veteran was 
noted to be psychiatrically maladjusted by her private doctor 
at the age of 5, and that those records were in possession of 
the medical review board when making its determination.  
Although the private medical records are not contained in the 
veteran's service records, the Board points out that there is 
a "presumption of regularity" under which it is presumed 
that government officials have properly discharged their 
official duties.  Clear evidence to the contrary is required 
to rebut the presumption of regularity.  Ashley v. Derwinski, 
2 Vet. App. 307 (1992).  In this case, no clear evidence to 
the contrary has been presented to rebut the presumption of 
regularity or that the noted private medical records were not 
reviewed as part of the medical board's report.  As such, the 
Board presumes that the veteran's private medical records 
were in the possession of the medical review board.  

Moreover, the medical board report noted that according to 
the veteran's own history, she had numerous previous 
psychiatric problems.  A mental status examination was 
performed which resulted in a diagnosis of schizophrenia 
reaction, chronic undifferentiated type, existed prior to 
entry, manifested by severe thought fragmentation, flattened 
affect, and autism.  The medical board also concluded that 
the disability preexisted service, was permanent, was not 
aggravated during service, and that the veteran was unfit for 
duty.  

In the December 1971 rating decision, the RO did not 
specifically cite to the law governing the presumption of 
soundness.  However, this is not in itself evidence that the 
RO did not properly apply the regulation.  Further, the 
failure of the rating decision to articulate detailed reasons 
for its decision is not evidence the action taken was 
improper.  This is because before February 1, 1990, when 38 
U.S.C. § 5104 (b) went into effect to require VA to specify 
in rating decisions the evidence considered and the reasons 
for the disposition, rating decisions often lacked such 
specificity.  See Crippen; see also VAOPGCPREC 6-92 (absence 
of a specific reference to, or failure to cite, a controlling 
regulation in a rating decision does not mean it was not 
considered).  Failure to discuss regulations does not 
constitute CUE as there is nothing to suggest that, had there 
been a written discussion of such regulation, a different 
result would have ensued.  Crippen, 9 Vet. App. at 421.

In the 1971 rating decision, the RO did making a specific 
finding that the veteran's psychiatric disorder preexisted 
service and was not aggravated during service.  In order for 
there to be CUE, it must be shown that the outcome would have 
been manifestly different.  In this case, there was a basis 
for a finding that there was clear and unmistakable evidence 
of a preexisting psychiatric disorder based on the service 
treatment records, including the medical board report.  The 
competent inservice medical evidence showed that the veteran 
had a psychiatric disorder prior to service.  The competent 
inservice medical evidence showed that it was not aggravated 
therein.  Thus, there was likewise a basis for a finding that 
there was no aggravation during service.  There was no 
conflicting competent evidence that a psychiatric disorder 
did not preexist service or was not aggravated therein or 
that it was initially incurred during service.  Thus, the 
outcome, had the presumption of soundness been cited to and 
discussed by the RO, would not have been manifestly 
different.

Further, to the extent that the veteran and her 
representative do not agree with how the facts were weighed, 
such an argument is not CUE.  

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the December 1971 rating 
decision.  

Therefore, the Board concludes that the December 1971 rating 
decision was reasonable based upon the record and governing 
laws and regulations, as they existed at the time of that 
decision, in concluding that a nervous disorder had existed 
prior to entry and was not aggravated by active service.  

The Board observes that the veteran submitted additional 
private treatment records, dated from 1971 to 1979, which 
were received by the Board in April 2008.  However, as noted 
above, claims based on CUE must be analyzed based upon the 
record and the governing laws as they existed at the time of 
the prior decision.  Therefore, because the additional 
treatment records submitted in April 2008 were not of record 
at the time of the December 1971 rating decision, they may 
not be considered in determining whether CUE existed in that 
decision.  

The Board also observes that in its April 2002 decision, the 
Board found that the veteran's schizoaffective disorder did 
not exist prior to her entry into service.  However, the 
Board notes that this decision was based on evidence which 
was not of record at the time of the December 1971 rating 
decision, most notably two private medical opinions submitted 
in November 1999, which indicated that the veteran's 
schizoaffective disorder was incurred during active service.  
The Board again emphasizes that a finding of CUE must be 
based on the record and the governing laws as they existed at 
the time of the prior decision.  Accordingly, because the two 
private medical opinions were not of record at that time of 
the December 1971 rating decision, they likewise may not be 
considered in determining whether CUE existed in that 
decision. 

Further, in any event, to the extent that the veteran has 
raised a claim of CUE as to the December 1971 RO decision, 
the Board's May 1999 decision subsumed the previous RO 
decision which denied service connection for a nervous 
condition and therefore is not subject to review for CUE.   
See Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998); Dittrich 
v. West, 163 F.3d 1349 (Fed. Cir. 1998); see also Brown v. 
West, 203 F.3d 1378, 1381 (Fed. Cir. 2000) (where Board 
decision subsumes final RO determination "the veteran may 
not challenge the original RO determination as containing 
[CUE].") (citing Dittrich).  Pursuant to 38 U.S.C.A. § 7111, 
the veteran may raise a claim of CUE to the Board as to its 
May 1999 decision.  See also 38 C.F.R. § 20.1400.  However, 
since the veteran has not raised such a claim, the Board is 
without jurisdiction to adjudicate the issue of CUE in the 
May 1999 decision in the instant appeal.  

Based on the foregoing, the Board finds that the December 
1971 rating decision, which denied service connection for a 
nervous condition, was supported by evidence then of record 
and was consistent with the law and regulations then in 
effect.  Therefore, the Board concludes that the December 
1971 rating decision was not clearly and unmistakably 
erroneous and cannot be revised or reversed based on CUE.  




Earlier Effective Date

As noted, the December 1971 rating decision denying service 
connection for a nervous disorder was final.  In July 1997, 
the veteran sought to reopen the claim of service connection 
for a nervous disorder.  In a December 1997 rating decision, 
the RO determined that new and material evidence had not been 
submitted to reopen the claim.  The veteran appealed that 
determination to the Board.  In May 1999, the Board 
determined that new and material evidence had not been 
submitted to reopen the claim.  That decision was final.  

On November 29, 1999, the veteran sought to reopen the claim 
of service connection for a nervous disorder again.  As 
noted, that claim was ultimately granted.  The date of 
service connection, as well as the assigned 100 percent 
rating, is the date of receipt of the reopened claim.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. 38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The Board notes that during the pendency of this appeal, 
revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q) 
effective on October 6, 2006.  38 C.F.R. § 3.156(c) was 
revised to establish clearer rules regarding reconsideration 
of decisions on the basis of newly discovered service 
department records.  The substance of 38 C.F.R. § 3.400(q) is 
now included in the revised § 3.156(c).  In this case, 
additional service department records have not been received.  
Thus, the changes in VA's regulations do not affect this 
claim.  

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained CUE.  See 38 U.S.C.A. §§ 
7104(b), 7105(c); 38 C.F.R. § 3.105.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  A "claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 
199 (holding that 38 C.F.R. § 3.155(a) does not contain the 
word "specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

Further, once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).  

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), 
the Board observes that the regulation contain two 
alternative requirements.  The first is that the VA medical 
reports must refer to examination or treatment of a 
disability for which service connection has previously been 
established.  This comports with the first criterion in the 
first sentence of subsection (b); that a formal claim for 
compensation must have been allowed.  The other alternative 
criterion of 38 C.F.R. § 3.157(b)(1) is that a claim 
specifying the benefit sought is received within one year 
from the date of the VA medical record.  This clearly applies 
to disabilities other than those for which service connection 
has been established.  However, this last sentence must be 
interpreted in light of the rest of the subsection.  The 
first sentence of subsection (b) states an initial 
requirement, either that a formal claim for compensation must 
have been allowed or that a formal claim for compensation has 
been denied by reason that the disability is not compensable 
in degree.  The last sentence of sub-subsection (b)(1) 
clarifies that the medical reports must relate to the 
disability for which service connection has been established 
or that a claim be submitted within the year.  This last 
phrase clearly refers to disabilities for which service 
connection has not been established, but it is also subject 
to the restriction in the beginning of the subsection, that 
it be a disability for which service connection has been 
denied because it is not disabling to a compensable degree.

The veteran's claim was last finally denied by the Board in 
May 1999.  Thereafter, there is no formal correspondence from 
the veteran until June 1999, when the veteran requested 
records, but did not indicate a specific intent to claim 
service connection.  On November 29, 1999, the claim to 
reopen service connection for a nervous disorder was 
received.  

The veteran argues that the effective date should go back to 
when she initially filed her claim for VA benefits for a 
psychiatric disorder in 1971 based on the claim of CUE in the 
December 1971 rating decision.  However, as noted above, the 
Board has determined that there was no CUE in that rating 
decision.  Thus, that is found not to be a viable basis for 
an earlier effective date to be assigned.  

To the extent that the veteran believes that her effective 
date should otherwise coincide with her initial claim for 
benefits, this type of argument has been considered and 
rejected by the Court in previous cases.  The Court held that 
the rule of finality regarding an original claim implies that 
the date of that claim is not to be a factor in determining 
an effective date if the claim is later reopened.  The Court 
held that the term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 
172  (2001) (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefore' means the 
application which resulted in the award of disability 
compensation that it to be assigned an effective dated under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service-connection award based upon the reopened claim as the 
date on which the veteran "first sought to reopen his 
claim").  Accordingly, the veteran is not entitled to an 
effective date back to 1971, the date she initially filed a 
claim for service connection for a psychiatric disorder.

With respect to any medical records dated prior to November 
29, 1999, it is clear that such records may only form the 
basis of an informal claim for service connection in cases in 
which service connection had previously been denied on the 
basis that the disability was not compensable in degree.  
This was not the basis of any denial of the veteran's claim.  
See Brannon; Lalonde v. West, 12 Vet. App. 377, 382 (1999) 
(holding that "the effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA")..

According to the Court, 38 C.F.R. § 3.157 only applies to a 
defined group of claims.  See Sears v. Principi, 16 Vet. App. 
244, 249 (2002) (section 3.157 applies to a defined group of 
claims, i.e., as to disability compensation, those claims for 
which a report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service 
connected rating where service connection has already been 
established).  VA medical records cannot be accepted as 
informal claims for disabilities where service connection has 
not been established.  The mere presence of medical evidence 
does not establish intent on the part of the veteran to seek 
service connection for a condition.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998); Lalonde (where appellant had not 
been granted service connection, mere receipt of medical 
records could not be construed as informal claim).  Merely 
seeking treatment, does not establish a claim, to include an 
informal claim, for service connection.

Thus, any prior VA medical are not interpreted as an informal 
claim.  Stated differently, merely seeking treatment, does 
not establish a claim, to include an informal claim, for 
service connection or to reopen the claim of service 
connection.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court 
stated that a claimant can attempt to overcome the finality 
of a decision which assigns an effective date in one of two 
ways, by a request for revision of those regional office 
decisions based on CUE, or by a claim to reopen based upon 
new and material evidence.  See Cook v. Principi, 318 F.3d 
1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C. 
§ 5109A(a) ("A decision by the Secretary . . . is subject to 
revision on the grounds of clear and unmistakable error.  If 
evidence establishes the error, the prior decision shall be 
reversed or revised."); 38 U.S.C. § 5108 ("If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."); 
Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).   

Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004).  The claimant in this case seeks an effective 
date prior to the date of his claim.  The claimant has argued 
that there was CUE in the December 1971 rating decision; 
however, as noted, that claim has been denied.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than November 29, 1999, for the grant of service 
connection for schizoaffective disorder and the assignment of 
a 100 percent rating.  The Board notes that clearly the 
assignment of the total disability rating cannot precede the 
date of service connection.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Hence, the appeal is denied.


ORDER

There was no CUE in a December 1971 rating decision which 
denied a claim for service connection for a nervous disorder; 
the appeal is denied..

Entitlement to an effective date prior to November 29, 1999, 
for the award of service connection and a 100 percent rating 
for schizoaffective disorder is denied.  



____________________________________________
J. CONNOLLY JEVTICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


